[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 09-13520                SEPTEMBER 1, 2011
                            Non-Argument Calendar               JOHN LEY
                          ________________________               CLERK


                      D.C. Docket No. 09-20143-CR-CMA

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

SILVIO REYES,
                                                             Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (September 1, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.



PER CURIAM:

      Rene Palomino, Jr., appointed counsel for Silvio Reyes in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Reyes’s convictions and

sentences are AFFIRMED.




                                         2